Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Regarding applicants argument related to claim 1 being rejected under 102, the applicant argues that neither Delcheccolo nor Klotz discloses, teaches or suggests that "the controller is configured to: when the object is duplicately detected by two or more of the plurality of radar sensors, select one radar sensor, which detected the object before the object is duplicately detected by the two or more of the plurality of radar sensors, among the two or more of the plurality of radar sensors duplicately detecting the object, to obtain information on the object detected by the selected one radar sensor" as recited in claim 1 (emphasis added).
	The Examiner respectfully disagrees. If the object is detected before two or more sensors are detecting the object, then the system can only obtain the information from the one sensor which is currently detecting the object. Once the object moves into the zone of detection of more than one sensor then the object is being tracked by multiple sensors. This is when the objects information is being fused to let the system know that this is not a new object in the field of sensing but rather an object that was already being tracked by the original sensor. Furthermore, Delcheccolo states that the CT/DF processed 30 is able to fuse data form each track provided by each sensor into a common filter, or simply select the higher quality data. This means that all the information on the track can be fused using a filter or the highest quality data can be chosen. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delcheccolo (US20020067287) in view of Klotz (US20050021201).
Regarding claim 1, Delcheccolo teaches:
a plurality of radar sensors to be disposed at the vehicle so as to have a field of sensing of a surrounding around of the vehicle (Fig 2, shows various radar sensors utilized around the vehicle)
the plurality of radar sensors configured to capture sensing data (a near object detection (NOD) system includes a plurality of radio frequency (RF) transmit receive (TR) sensor modules (or more simply "sensors") disposed about a vehicle such that one or more detection zones are deployed about the vehicle (0010))
at least one processor configured to process the sensing data captured by the plurality of radar sensors (In one embodiment, the system is provided as a distributed processor system in which each of the sensors includes a processor (0012))
a controller, responsive at least in part to processing by the processor of the sensing data (containing a digital signal processor (DSP) 80, a power supply 82, control circuits 84(0054))
configured to generate information on the object based on a radar signal reflected by the object entering the fields of sensing of the plurality of radar sensors (The radar system 66 utilizes radar technology to detect one or more objects, or targets in the field of view of the system 66 and may be used in various applications (0055))
when the object is duplicately detected by two or more of the plurality of radar sensors, select one radar sensor, which detected the object before the object is duplicately detected by the two or more of the plurality of radar sensors, among the two or more of the plurality of radar sensors duplicately detecting the object, to obtain information on the object detected by the selected one radar sensor (The radar system 66 utilizes radar technology to detect one or more objects, or targets in the field of view of the system 66 and may be used in various applications (0055)
When the object moves from a field of sensing of a first radar sensor to a field of sensing of a second radar sensor, among the plurality of radar sensors, perform control so as to hand over the information on the object between the first radar sensor and the second radar sensor (If the sensor 18 is able to detect that target 52 will move past vehicle 11 on the right hand side, the sensor 18 can provide this information to the FLS 12(0044))
Delcheccolo fails to specify what kind of data can be fused. However Klotz teaches all attributes having continuous values, such as separation distance, speed, acceleration, width, height, length, are object data and can be fused in this manner (0088).
Delcheccolo and Klotz are considered analogous since they are both in the art of radar sensors for vehicles, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Delcheccolo and Klotz in order to have a system that can identify attributes of objects detected and combine them into one if one or more sensors is detecting the same object. 
Regarding claim 11, Delcheccolo teaches:
a plurality of radar sensors disposed at the vehicle so as to have a field of sensing of a surrounding around the vehicle (Fig 2, shows various radars utilized around the vehicle)
the plurality of radar sensors configured to capture sensing data (a near object detection (NOD) system includes a plurality of radio frequency (RF) transmit receive (TR) sensor modules (or more simply "sensors") disposed about a vehicle such that one or more detection zones are deployed about the vehicle (0010))
at least one processor configured to process the sensing data captured by the plurality of radar sensors, and control at least one driver assistance system for the vehicle (In one embodiment, the system is provided as a distributed processor system in which each of the sensors includes a processor (0012))
processor, responsive at least in part to processing by the processor of the sensing data (containing a digital signal processor (DSP) 80)
when the object is duplicately detected by two or more of the plurality of radar sensors select one radar sensor, which detected the object before the object is duplicately detected by the two or more of the plurality of radar sensors, among the two or more of the plurality of radar sensors duplicately detecting the object, to obtain information on the object detected by the selected one radar sensor (The radar system 66 utilizes radar technology to detect one or more objects, or targets in the field of view of the system 66 and may be used in various applications (0055)).
and is configured to, when the object moves from a field of sensing of a first radar sensor to a field of sensing of a second radar sensor, among the plurality of radar sensors, perform control so as to hand over the information on the object between the first radar sensor and the second radar sensor (Since all target information appears in a single coordinate system, the CT/DF is able to rapidly identify those targets which are being tracked by multiple sensors. Thus, the CT/DF processor 30 is able to fuse data from each track provided by each sensor into a common filter(0052))
Delcheccolo fails to specify what kind of data can be fused. However Klotz teaches all attributes having continuous values, such as separation distance, speed, acceleration, width, height, length, are object data and can be fused in this manner (0088).
Delcheccolo and Klotz are considered analogous since they are both in the art of radar sensors for vehicles, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Delcheccolo and Klotz in order to have a system that can identify attributes of objects detected and combine them into one if one or more sensors is detecting the same object. 
Regarding claim 20, Delcheccolo teaches:
A method of controlling a radar apparatus for a vehicle equipped with a plurality of radar sensors, each having a predetermined field of sensing, the method comprising (Fig 2, shows various radar sensors utilized around the vehicle)
generating information on an object based on a radar signal reflected by the object entering the fields of sensing of the plurality of radar sensors (a near object detection (NOD) system includes a plurality of radio frequency (RF) transmit receive (TR) sensor modules (or more simply "sensors") disposed about a vehicle such that one or more detection zones are deployed about the vehicl (0010))
when the object moves from a field of sensing of a first radar sensor to a field of sensing of a second radar sensor, among the plurality of radar sensors, performing control so as to hand over the information on the object between the first radar sensor and the second radar sensor (If the sensor 18 is able to detect that target 52 will move past vehicle 11 on the right hand side, the sensor 18 can provide this information to the FLS 12(0044))
select one radar sensor, which detected the object before the object is duplicately detected by the two or more of the plurality of radar sensors, among the two or more of the plurality of radar sensors duplicately detecting the object, to obtain information on the object detected by the selected one radar sensor (Thus, the CT/DF processor 30 is able to fuse data from each track provided by each sensor into a common filter, or simply select the highest quality data, as determined by tracking noise, e.g. sensors 18, 20(0052)).
Delcheccolo fails to specify what kind of data can be fused. However Klotz teaches all attributes having continuous values, such as separation distance, speed, acceleration, width, height, length, are object data and can be fused in this manner (0088).
Delcheccolo and Klotz are considered analogous since they are both in the art of radar sensors for vehicles, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Delcheccolo and Klotz in order to have a system that can identify attributes of objects detected and combine them into one if one or more sensors is detecting the same object. 
Regarding claim 2, Delcheccolo teaches wherein the controller is configured to compare the two or more pieces of information on the objects detected by the two or more radar sensors with each other, thereby determining whether or not the detected objects are the same, and is configured to determine that the object has been duplicately detected if the detected objects are the same (Fig.5, Since all target information appears in a single coordinate system, the CT/DF is able to rapidly identify those targets which are being tracked by multiple sensors. Thus, the CT/DF processor 30 is able to fuse data from each track provided by each sensor into a common filter, or simply select the highest quality data, as determined by tracking noise, e.g. sensors 18, 20(0052))
Regarding claim 3, Delcheccolo teaches the apparatus of claim 1, wherein the controller is configured to, when the object moves from the field of sensing of the first radar sensor to the field of sensing of the second radar sensor, continuously track the object in the field of sensing of the second radar sensor using the information on the object detected by the first radar sensor (If the sensor 18 is able to detect that target 52 will move past vehicle 11 on the right hand side, the sensor 18 can provide this information to the FLS 12(0044)).
Regarding claim 4, Delcheccolo teaches wherein the controller is configured to calculate a predicted position of the object in the field of sensing of the second radar sensor based on the information on the object detected by the first radar sensor, and is configured to, if the position of the object detected by the second radar sensor is the same as the predicted position, hand over the information on the object from the first radar sensor to the second radar sensor (Fig 5, Such a track file allows the FLS to have present and predicted target positional information before the FLS can actually observe/detect the target (0044)).
Regarding claim 5, Delcheccolo fails to teach wherein the information on the object comprises information on a position, a speed, an area, and a length of the object. However Klotz teaches all attributes having continuous values, such as separation distance, speed, acceleration, width, height, length, are object data and can be fused in this manner(0088).
Delcheccolo and Klotz are considered analogous since they are both in the art of radar sensors for vehicles, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Delcheccolo and Klotz in order to have a system that can identify attributes of objects detected and combine them into one if one or more sensors is detecting the same object. 
Regarding claim 6, Delcheccolo fails to teach wherein the controller is configured to, when a plurality of objects are provided, assign a unique identification number (ID) to each object, and is configured to perform control so as to hand over the identification number. However Klotz teaches a further group of attributes of fusion objects 410, 420, 430 describes the assignment of the sensor objects to the merging objects, for instance, via a sensor object identification (such as a number or a name)(0041).
Delcheccolo and Klotz are considered analogous since they are both in the art of radar sensors for vehicles, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Delcheccolo and Klotz in order to have a system that can identify objects and keep track of their unique IDs in order to easier establish the same object.
Regarding claim 7, Delcheccolo teaches:
wherein each of the plurality of radar sensors comprises:  and a signal processor configured to process the received radar signal (obtaining a digital signal processor (DSP)(0054))
a transmitter configured to generate a radar signal and configured to transmit the same through the antenna (The transmitter 72(0054))
a receiver configured to receive a radar signal reflected by the object through the antenna (receiver(0054))
Regarding claim 8, Delcheccolo teaches:
The apparatus of claim 7, wherein the controller is configured to: receive radar signals processed by the respective signal processors of the plurality of radar sensors, thereby generating the information on the object (As shown in FIG. 1, at least one sensor 12-27 includes a central tracker data fusion processor 30 and each of the sensors 12-27 send data over the bus 28 to the CT/DF processor 30(0033)
when the object moves from the field of sensing of the first radar sensor to the field of sensing of the second radar sensor, perform control so as to hand over the information on the object (If the sensor 18 is able to detect that target 52 will move past vehicle 11 on the right hand side, the sensor 18 can provide this information to the FLS 12(0044))
However, Delcheccolo fails to teach when the object is duplicately detected, integrate multiple pieces of information on the object into one. However Klotz teaches All attributes having continuous values, such as separation distance, speed, acceleration, width, height, length, are object data and can be fused in this manner (0088).
Delcheccolo and Klotz are considered analogous since they are both in the art of radar sensors for vehicles, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Delcheccolo and Klotz in order to have a system that can identify attributes of objects detected and combine them into one if one or more sensors is detecting the same object. 
Regarding claim 9, Delcheccolo teaches:
The apparatus of claim 7, wherein the signal processor included in each of the plurality of radar sensors is configured to process the received radar signal, thereby generating the information on the object (As shown in FIG. 1, at least one sensor 12-27 includes a central tracker data fusion processor 30 and each of the sensors 12-27 send data over the bus 28 to the CT/DF processor 30(0033))
is configured to output the information on the object to the controller and a system in the vehicle (Fig 5.)
is configured to, when the object moves from the field of sensing of the first radar sensor to the field of sensing of the second radar sensor, perform control so as to hand over the information on the object (If the sensor 18 is able to detect that target 52 will move past vehicle 11 on the right hand side, the sensor 18 can provide this information to the FLS 12(0044))
However, Delcheccolo fails to teach when the object is duplicately detected, integrate multiple pieces of information on the object into one. However Klotz teaches All attributes having continuous values, such as separation distance, speed, acceleration, width, height, length, are object data and can be fused in this manner (0088).
Delcheccolo and Klotz are considered analogous since they are both in the art of radar sensors for vehicles, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Delcheccolo and Klotz in order to have a system that can identify attributes of objects detected and combine them into one if one or more sensors is detecting the same object. 
Regarding claim 10, Delcheccolo teaches:
The apparatus of claim 7, wherein the signal processor included in each of the plurality of radar sensors is configured to: process the received radar signal (In one embodiment, the system is provided as a distributed processor system in which each of the sensors includes a processor. The sensors are each coupled together to allow the sensors to share information(0012))
generate the information on the object from the processed radar signal; (It should be appreciated that the CT/FS processor is both a "target tracker"(0047))
output the processed radar signal or the information on the object to the controller (Fig 5.)
controller is configured to: receive the radar signal processed by the signal processor (Fig 5.)
thereby generating the information on the object; (The radar system 66 utilizes radar technology to detect one or more objects, or targets in the field of view of the system 66 and may be used in various applications (0055))
based on the generated information on the object and the information on the object received from the signal processor (It should be appreciated that the CT/FS processor is both a "target tracker" which performs a tracking function and a "data fuser" which performs a fusing function(0047))
when the object moves from the field of sensing of the first radar sensor to the field of sensing of the second radar sensor, perform control so as to hand over the information on the object (If the sensor 18 is able to detect that target 52 will move past vehicle 11 on the right hand side, the sensor 18 can provide this information to the FLS 12(0044))
However, Delcheccolo fails to teach when the object is duplicately detected, integrate multiple pieces of information on the object into one. However Klotz teaches All attributes having continuous values, such as separation distance, speed, acceleration, width, height, length, are object data and can be fused in this manner (0088).
Delcheccolo and Klotz are considered analogous since they are both in the art of radar sensors for vehicles, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Delcheccolo and Klotz in order to have a system that can identify attributes of objects detected and combine them into one if one or more sensors is detecting the same object. 
	 
Regarding claim 12, Delcheccolo teaches wherein the processor is configured to compare the two or more pieces of information on the objects detected by the two or more radar sensors with each other, thereby determining whether or not the detected objects are the same, and is configured to determine that the object has been duplicately detected if the detected objects are the same (Then, the CT/DF processor tracks the association of each sensor with prior fused tracks. Association is the process of comparing `new` data and its assumed quality (expected error statistics) with existing track projections and its assumed quality. Incoming data which is deemed likely to be consistent (correlate) with a track due to a small location difference compared to the assumed tracking and measurement error is said to associate, and the incoming data is assumed to be from the same physical target as the track (0053)).
Regarding claim 13, Delcheccolo teaches The apparatus of claim 11, wherein the processor is configured to, when the object moves from the field of sensing of the first radar sensor to the field of sensing of the second radar sensor, continuously track the object in the field of sensing of the second radar sensor using the information on the object detected by the first radar sensor (If the sensor 18 is able to detect that target 52 will move past vehicle 11 on the right hand side, the sensor 18 can provide this information to the FLS 12. The information may be in the form of a track file, or similar set of data indicating a target in the vehicle's 11 coordinate system. Such a track file allows the FLS to have present and predicted target positional information before the FLS can actually observe/detect the target (0044)).
Regarding claim 14, Delcheccolo teaches wherein the processor is configured to calculate a predicted position of the object in the field of sensing of the second radar sensor based on the information on the object detected by the first radar sensor, and is configured to, if the position of the object detected by the second radar sensor is the same as the predicted position, hand over the information on the object from the first radar sensor to the second radar sensor (If the sensor 18 is able to detect that target 52 will move past vehicle 11 on the right hand side, the sensor 18 can provide this information to the FLS 12. The information may be in the form of a track file, or similar set of data indicating a target in the vehicle 's 11 coordinate system. Such a track file allows the FLS to have present and predicted target positional information before the FLS can actually observe/detect the target (0044)).
Regarding claim 15, Delcheccolo fails to teach wherein the controller is configured to, when a plurality of objects are provided, assign a unique identification number (ID) to each object, and is configured to perform control so as to hand over the identification number. However Klotz teaches a further group of attributes of fusion objects 410, 420, 430 describes the assignment of the sensor objects to the merging objects, for instance, via a sensor object identification (such as a number or a name)(0041).
Delcheccolo and Klotz are considered analogous since they are both in the art of radar sensors for vehicles, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Delcheccolo and Klotz in order to have a system that can identify objects and keep track of their unique IDs in order to easier establish the same object.
Regarding claim 16, Delcheccolo teaches:
wherein each of the plurality of radar sensors comprises:  and a signal processor configured to process the received radar signal (obtaining a digital signal processor (DSP)(0054))
a transmitter configured to generate a radar signal and configured to transmit the same through the antenna (The transmitter 72(0054))
a receiver configured to receive a radar signal reflected by the object through the antenna (receiver(0054))
Regarding claim 17, Delcheccolo teaches:
The apparatus of claim 16, wherein the processor is configured to: receive radar signals processed by the respective signal processors of the plurality of radar sensors, thereby generating the information on the object (As shown in FIG. 1, at least one sensor 12-27 includes a central tracker data fusion processor 30 and each of the sensors 12-27 send data over the bus 28 to the CT/DF processor 30(0033))
when the object moves from the field of sensing of the first radar sensor to the field of sensing of the second radar sensor, perform control so as to hand over the information on the object (If the sensor 18 is able to detect that target 52 will move past vehicle 11 on the right hand side, the sensor 18 can provide this information to the FLS 12(0044))
However, Delcheccolo fails to teach when the object is duplicately detected, integrate multiple pieces of information on the object into one. However Klotz teaches All attributes having continuous values, such as separation distance, speed, acceleration, width, height, length, are object data and can be fused in this manner (0088).
Delcheccolo and Klotz are considered analogous since they are both in the art of radar sensors for vehicles, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Delcheccolo and Klotz in order to have a system that can identify attributes of objects detected and combine them into one if one or more sensors is detecting the same object. 
Regarding claim 18, Delcheccolo teaches:
The apparatus of claim 16, wherein the signal processor included in each of the plurality of radar sensors is configured to process the received radar signal, thereby generating the information on the object to the processor (In one embodiment, the system is provided as a distributed processor system in which each of the sensors includes a processor. The sensors are each coupled together to allow the sensors to share information(0012))
is configured to, when the object moves from the field of sensing of the first radar sensor to the field of sensing of the second radar sensor, perform control so as to hand over the information on the object (If the sensor 18 is able to detect that target 52 will move past vehicle 11 on the right hand side, the sensor 18 can provide this information to the FLS 12(0044))
However, Delcheccolo fails to teach when the object is duplicately detected, integrate multiple pieces of information on the object into one. However Klotz teaches All attributes having continuous values, such as separation distance, speed, acceleration, width, height, length, are object data and can be fused in this manner (0088).
Delcheccolo and Klotz are considered analogous since they are both in the art of radar sensors for vehicles, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Delcheccolo and Klotz in order to have a system that can identify attributes of objects detected and combine them into one if one or more sensors is detecting the same object. 
Regarding claim 19, Delcheccolo teaches:
The apparatus of claim 16, wherein the signal processor included in each of the plurality of radar sensors is configured to: process the received radar signal (In one embodiment, the system is provided as a distributed processor system in which each of the sensors includes a processor. The sensors are each coupled together to allow the sensors to share information(0012))
generate the information on the object from the processed radar signal; (In one embodiment, the system is provided as a distributed processor system in which each of the sensors includes a processor. The sensors are each coupled together to allow the sensors to share information(0012))
output the processed radar signal or the information on the object to the processor (It should be appreciated that the CT/FS processor is both a "target tracker"(0047))
processor is configured to: receive the radar signal processed by the signal processor (Fig 5.)
thereby generating the information on the object (Fig 5.)
based on the generated information on the object and the information on the object received from the signal processor (The radar system 66 utilizes radar technology to detect one or more objects, or targets in the field of view of the system 66 and may be used in various applications (0055))
when the object moves from the field of sensing of the first radar sensor to the field of sensing of the second radar sensor, perform control so as to hand over the information on the object (If the sensor 18 is able to detect that target 52 will move past vehicle 11 on the right hand side, the sensor 18 can provide this information to the FLS 12(0044))
However, Delcheccolo fails to teach when the object is duplicately detected, integrate multiple pieces of information on the object into one. However Klotz teaches All attributes having continuous values, such as separation distance, speed, acceleration, width, height, length, are object data and can be fused in this manner (0088).
Delcheccolo and Klotz are considered analogous since they are both in the art of radar sensors for vehicles, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Delcheccolo and Klotz in order to have a system that can identify attributes of objects detected and combine them into one if one or more sensors is detecting the same object. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTEM MELKUNOV/Examiner, Art Unit 3648                                                                                                                                                                                                        

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648